Citation Nr: 0732663	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to an increased disability rating for 
coronary artery disease, status post myocardial infarction, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1981 and from January 1983 to June 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

In the May 2003 rating decision, service connection was 
denied for low back pain.  Service connection was granted for 
coronary artery disease, status post myocardial infarction; 
GERD; and bilateral hearing loss.  A 10 percent disability 
rating was assigned for coronary artery disease effective 
July 1, 2003, and noncompensable (zero percent) disability 
ratings were assigned for GERD and bilateral hearing loss 
effective July 1, 2003.  The veteran perfected an appeal as 
the denial of service connection for low back pain and the 
assignments of the disability ratings for coronary artery 
disease, GERD, and bilateral hearing loss.

In May 2007, the Board remanded these issues to schedule the 
veteran for a Travel Board hearing.  In June 2007, the 
veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the veteran's claims file.

At the June 2007 hearing, the veteran orally waived agency of 
original jurisdiction (AOJ) consideration of additional VA 
treatment records submitted in June and July 2007.  See 
hearing transcript, page 2; 38 C.F.R. § 20.1304(c) (2007).

The issues of increased (compensable) ratings for GERD and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that a low back disability currently exists.

2.  The veteran's coronary artery disease, status post 
myocardial infarction, is not shown to be manifested by 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or by evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-rays.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
coronary artery disease, status post myocardial infarction, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for coronary artery disease, status post myocardial 
infarction, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 
(2007).

3.  The criteria for referral of the service-connected 
coronary artery disease, status post myocardial infarction, 
for consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for low back pain and an 
increased disability rating for his service-connected 
coronary artery disease, which is currently rated 10 percent 
disabling.  The remaining issues on appeal, entitlement to 
increased (compensable) ratings for GERD and bilateral 
hearing loss, are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2007, the Board remanded the issues on appeal to 
schedule the veteran for a Travel Board hearing.  In June 
2007, the veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  
The RO has thus complied with the directives of the May 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in letters sent in June 2005, March 
2006, June 2006, March 2007, and May 2007, which were 
specifically intended to address the requirements of the 
VCAA.  The June 2005 VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  The 
March and June 2006 VCAA letters informed the veteran of the 
evidence necessary to establish an increased rating.  This 
notice as to the increased-rating claim was amplified in the 
March and May 2007 letters.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.

In the June 2005 and June 2006 VCAA letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA would 
make reasonable efforts on his behalf to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.

Moreover, in the June 2005 and June 2006 VCAA letters, the 
veteran was informed that VA would provide a medical 
examination if VA decided that it was necessary to make a 
decision on his claims.  [A VA examination was conducted in 
April 2003.]

As for the evidence to be provided by the veteran, in the 
VCAA letters, VA asked the veteran to identify relevant 
medical evidence.  In the June 2005 and June 2006 VCAA 
letters, VA also provided the veteran with VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

In the June 2005 and June 2006 VCAA letters, the VA 
specifically told the veteran to send any evidence in his 
possession that pertained to his claims.  This request was 
open ended.  Moreover, the March 2006 VCAA letter informed 
the veteran as follows: "If you have any information or 
evidence that you have not previously told us about or given 
to us, and that information concerns the level of your 
disability . . ., please tell us or give us that evidence 
now."  See the March 2006 VCAA letter, page 2.  The March 
and May 2007 letters contained an almost identical request.  
This satisfies the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) in that the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were adjudicated by the RO in 
May 2003, prior to the VCAA letters.  However, following the 
issuance of the VCAA letters, the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the June 2007 hearing transcript; the Supplemental 
Statement of the Case (SSOC) issued in December 2006.  In 
addition, the veteran has not raised any concerns about the 
timing of the VCAA notice with regard to four elements in 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice with regard to four 
elements in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Also, with regard to procedural requirements, a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because a service connection claim is comprised of five 
elements, the Court in Dingess further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim of service connection for low back pain was denied 
based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two essential elements.  As for the increased-rating 
claim, elements (2) and (3) are not at issue because service 
connection has already been granted for coronary artery 
disease, status post myocardial infarction.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), in the June 2006 VCAA letter.  
Moreover, the RO specifically addressed elements (4) and (5) 
in the March 2006, March 2007, and May 2007 letters.

As for the timing of the VCAA notice as to elements (2), (3), 
(4), and (5), the veteran was allowed the opportunity to 
present evidence and argument in response.  See the June 2007 
hearing transcript; the SSOC issued in December 2006.  In 
addition, the veteran has not raised any concerns about the 
timing of the VCAA notice.  Therefore, the essential fairness 
of the adjudication was not affected.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice with regard to the Dingess elements.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, and a report of an 
April 2003 VA examination.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

A VA examination was completed in April 2003.  The Board 
notes that the veteran and his representative have not 
alleged that his coronary artery disease has worsened since 
the April 2003 VA examination.  In any event, the Court has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse).  

The Board finds that the medical evidence of record provides 
an adequate evaluate the veteran.  No competent medical 
evidence by or on behalf of the veteran has been submitted to 
show a change in his service-connected coronary artery 
disease.  Indeed, the veteran has submitted recent VA medical 
records that are adequate for evaluating the veteran's 
coronary artery disease.  See 38 C.F.R. § 3.326 (2007).
 
In short, because there is already of record competent 
medical evidence which addresses the veteran's disability 
picture, there is no reasonable basis for ordering another 
examination of the veteran.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (another VA examination is not warranted 
based on the mere passage of time).  Therefore, another VA 
examination for the veteran's coronary artery disease is not 
warranted.

As will be discussed, the claims for increased ratings for 
GERD and bilateral hearing loss are being remanded for 
additional VA examinations.  However, the facts involving 
those claims are different from the ones regarding the 
coronary artery disease.  A June 2007 VA treatment record 
indicates that the veteran's GERD has worsened.  Moreover, 
August 2006 VA treatment records show worsening of speech 
recognition scores since the April 2003 VA audiological 
examination.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative.  He testified at a hearing held at the RO in 
June 2007 before the undersigned Veterans Law Judge.  
Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to service connection for low back pain.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

Analysis

Turning first to element (2), in-service disease or injury, 
the veteran's service medical records show that the veteran's 
low back was treated on several occasions during both periods 
of service.  Therefore, Hickson element (2) is satisfied.

However, the critical question with respect to this claim is 
whether the veteran currently has a low back disorder.  This 
is a medical question, which the Board cannot answer itself 
and requires competent medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving his low back.  The 
extensive post-service medical evidence reflects only 
references to chronic or episodic low back pain.  Moreover, 
the report of the April 2003 VA examination shows that a 
diagnosis of history of low back pain with a normal 
examination.  Symptoms alone, such as low back pain, without 
a diagnosed or identifiable underlying malady or condition, 
do not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Thus, Hickson element (1) has 
not been met, and the veteran's claim fails on that basis.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection cannot be granted if the claimed disability does 
not exist).

To the extent that the veteran is asserting that he in fact 
does have a current low back disorder, lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) (the Board has the fundamental 
authority to decide a claim in the alternative).  As for 
Hickson element (3), no competent medical nexus opinion 
exists.  In the absence of a current diagnosis of a low back 
disability, a medical nexus opinion is not possible.  To the 
extent that the veteran is attempting to provide a nexus 
between his claimed disability and his military service, his 
assertion is not probative of a nexus or medical link between 
the claimed disability and military service.  See Espiritu, 
supra  

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
low back pain.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
coronary artery disease, status post myocardial infarction, 
currently rated as 10 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Fenderson considerations

In cases where an initially assigned disability evaluation 
has been appealed, a veteran may be awarded separate or 
"staged" percentage evaluations for separate periods of 
time based on the facts found during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999),

Specific rating criteria

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2007), the 
general rating schedule for arteriosclerotic heart disease 
(coronary artery disease), the following levels of disability 
are pertinent:

10%    Documented coronary artery disease resulting in 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.

30%	Documented coronary artery disease resulting in workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

60%	Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

100%	Documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  



During the pendency of this appeal, VA promulgated 38 C.F.R. 
§ 4.100 (2007), a regulation that is effective October 6, 
2006.  See 71 Fed. Reg. 52458, 52460, (Sept. 6, 2006).  The 
regulations, 38 C.F.R. § 4.100 (2007), has three provisions 
concerning the application of Diagnostic Codes 7000-7007, 
7011, and 7015-7020: 

(a) Whether cardiac hypertrophy or dilatation (documented by 
electrocardiogram, echocardiogram, or X-ray) is present and 
whether or not there is a need for continuous medication must 
be ascertained in all cases. 

(b) even if the requirement for a 10 percent rating (based on 
the need for continuous medication) or a 30 percent rating 
(based on the presence of cardiac hypertrophy or dilatation) 
is met, METs testing is required except

(1) When there is a medical contradiction.

(2) When the left ventricular ejection fraction has been 
measured and is 50 percent or less.

(3) When chronic congestive heart failure is present or there 
has been more than one episode of congestive heart failure 
within the past year.

(4) When a 100 percent evaluation can be ascertained on 
another basis.

(c) if left ventricular ejection fraction (LVEF) testing is 
not of record, evaluation should be based on alternative 
criteria unless the examiner states that the LVEF test is 
needed in a particular case because the available medical 
information does not sufficiently reflect the severity of the 
veteran's cardiovascular disability.

Although the RO did not consider the applicability of 
38 C.F.R. § 4.100 (2007) in the December 2006 SSOC, the 
veteran has not been prejudiced by the Board's consideration 
of this regulation because 38 C.F.R. § 4.100 does not change 
the underlying criteria for a higher evaluation for coronary 
artery disease.  Rather, 38 C.F.R. § 4.100 provides a 
guideline as to evaluating the evidence necessary to satisfy 
the criteria for a higher evaluation for coronary artery 
disease.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the veteran has submitted sufficient evidence to 
determine whether he meets the criteria for an increased 
rating for coronary artery disease, in particular, a June 
2007 echocardiogram showing whether cardiac hypertrophy or 
dilatation is present and reflecting METs testing.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  The veteran is currently 
assigned a 10 percent disability rating for coronary artery 
disease under Diagnostic Code 7005 (arteriosclerotic heart 
disease (coronary artery disease)), which deals specifically 
with coronary artery disease.  The Board has not identified 
and the veteran has not pointed to a more appropriate 
diagnostic code.  

Schedular rating

Under the current schedular criteria, as previously set out, 
in order to warrant a disability rating of 30 percent, the 
evidence must show one of the following: (1) greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (2) evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

The criteria in Diagnostic Code 6604 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

In this case, the report of the June 2007 VA echocardiogram 
includes current METS testing.  That report shows that the 
veteran's level of activity was 12 METs, which is less 
disabling than contemplated for the current 10 percent 
disability rating (much less a 30 percent evaluation).

As for evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, the evidence 
arguably in the veteran's favor is the report of an August 
2003 VA electrocardiogram.  The evidence against the 
veteran's claim are reports of August 2003 VA chest X-rays, a 
January 2004 VA electrocardiogram, October 2005 VA chest X-
rays and electrocardiogram, and the June 2007 VA 
echocardiogram.

The report of the August 2003 VA electrocardiogram indicates 
the veteran had the minimal voltage criteria for left 
ventricular hypertrophy.  However, the report also noted that 
this finding may be a normal variant.  In other words, the 
report does not definitively show that the veteran had 
cardiac hypertrophy. 

The August 2003 and October 2005 VA chest X-rays show no 
enlarged heart.  Moreover, the January 2004 and October 2005 
VA electrocardiograms did not indicate that the veteran still 
has the minimal voltage criteria for left ventricular 
hypertrophy.  Most importantly, the June 2007 VA 
echocardiogram shows no findings of cardiac hypertrophy or 
dilatation.  

The Board places greater weight on the evidence showing no 
cardiac hypertrophy or dilatation than on the report of the 
August 2003 VA electrocardiogram.  The report of the August 
2003 VA electrocardiogram indicates that the finding as to 
the possibility of left ventricular hypertrophy may be a 
normal variant and most of the evidence against the claim is 
more recent than August 2003 and does not reflect any 
variants suggesting the possibility of left ventricular 
hypertrophy.  Therefore, the Board finds that the veteran 
does not have evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-rays.  In summary, 
under the current schedular criteria, a 30 percent rating is 
not met or approximated.  

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the May 2003 rating decision.  In this 
case, the Board finds that at no time since the effective 
date of service connection, July 1, 2003, has the veteran's 
coronary artery disease met or nearly approximated the 
criteria for a 30 percent disability rating under the 
criteria of Diagnostic Code 7005.  

The medical evidence over the years has not shown that the 
coronary artery disease is manifested by workload of greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or by 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-rays.  There does not 
appear to have been either an appreciable worsening of or 
diminution of symptoms at any time since service connection 
was awarded.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular consideration

In the June 2006 statement of the case (SOC), the RO 
considered the matter of referral of the issue of increased 
rating for coronary artery disease for consideration of an 
extraschedular rating.  The Board will do likewise.

The question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of this matter to appropriate VA 
officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
coronary artery disease.  Indeed, it does not appear from the 
record that he has been hospitalized recently for his 
coronary artery disease.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability such as to invoke consideration of the 
extraschedular provisions.  The veteran is currently employed 
in an administrative position.  There is nothing in the 
current evidence of record to indicate that the coronary 
artery disease has caused impairment with employment over and 
above that contemplated in the assigned 10 percent disability 
rating under Diagnostic Code 7005.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  
Therefore, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
coronary artery disease.  The claim is therefore denied.







ORDER

Service connection for low back pain is denied.

Entitlement to an increased disability rating for the 
veteran's service-connected coronary artery disease, status 
post myocardial infarction, is denied.


REMAND

3.  Entitlement to an increased (compensable) disability 
rating for GERD.

4.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

After having carefully considered the matter, the Board finds 
that further evidentiary development is warranted before 
reaching a final decision.  The veteran has contended that 
these disabilities have worsened.  A June 2007 VA treatment 
record indicates that the veteran's GERD has worsened.  
Moreover, August 2006 VA treatment records show worsening of 
speech recognition scores since the April 2003 VA 
audiological examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997) (a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination).

Accordingly, these issues are remanded for the following 
action:

1.  The veteran should be scheduled for 
examinations to determine the current 
severity of the service-connected GERD 
and bilateral hearing loss.  The claims 
folder should be provided for review in 
connection with the examinations.  

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


